DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	The information disclosure statements (IDSs) were submitted on 01/07/2021 and 11/03/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
2.	Applicant is reminded of the proper language and format for an abstract of the disclosure. 
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet preferably within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.


3. The abstract of the disclosure is objected to because it is two paragraphs instead of one and has 164 words in length.  Correction is required.  See MPEP § 608.01(b).


Claim Interpretation
4. 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a weight combiner” in claim 1; “a weight calculator” in claim 2; “an Allan variance calculator” and “a weight determination section” in claim 3; 
determination section”, “a low-frequency-component weight determination section”, “a second high-frequency-component extraction section”, “a second low-frequency-component extraction section”, “a high-frequency-component combiner”, “a low-frequency-component combiner” and “a output combiner” in claim 10; “a first band-component extraction section”, “a band-component weight determination section”, “a second band-component extraction section”, “a band component combiner” and “a band combiner” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
7. 	35 U.S.C. 101 reads as follows:



8. 	The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633).  The analysis follows several steps.  Step 1 determines whether the claim belongs to a valid statutory class.  Step 2A prong 1 identifies whether an abstract idea is claimed.  Step 2A prong 2 determines whether any abstract idea is integrated into a practical application.  If the abstract idea is integrated into a practical application the claim is patent eligible under 35 USC 101.  Last, step 2B determines whether the claims contain something significantly more than the abstract idea.  In most cases the existence of a practical application predicates the existence of an additional element that is significantly more.
9. 	The 35 USC 101 analysis between each element of claims and its combination is presented in the table below 
Claim number and elements
Judicial exception (Step 2A Prong one)
Practical application (Step 2A Prong two)/ Significantly more (Step 2B)
Claim 1
Step2A Prong one: Yes
Step 2A Prong two: No / Step 2B: No
An information processing apparatus, comprising
Step 1: Yes, statutory class

a weight combiner that 
combines respective observation values of a plurality of sensors using a sum of products of the observation values of the plurality of sensors and weights,
each weight being calculated for a corresponding one of the plurality of sensors on a basis of the observation value of the corresponding one of the plurality of sensors and characteristics of the corresponding one of the plurality of 

mental process or mathematical concept
This is more than the abstract idea, but not a practical application.

Sensor is insignificant pre-solution for merely gathering routine data.

“a weight combiner” is generic computer components and techniques to calculate the values related to sensors using mathematical processes of a sum of products.
outputs a value obtained by the combining as a combining observation value.

The outputting is insignificant post solution activity that is generically recited.  
Claim 2
Step2A Prong one: Yes
Step 2A Prong two: No / Step 2B: No



further comprising 
a weight calculator that 
calculates the weight for each of the plurality of sensors on a basis of the characteristics of the sensor, 

abstract idea
mental process or mathematical concept
This is more than the abstract idea, but not a practical application.

“a weight calculator” is generic computer components and techniques to calculate the weight related to each sensor’s characteristics.
wherein 
the weight combiner 
combines the respective observation values of the plurality of sensors using a sum of products of the observation values of the plurality of sensors and the weights each calculated by the weight calculator for a corresponding one of the plurality of sensors, and 
outputs a value obtained by the combining as the combining observation value.

Same rationale as claim 1 




Claim 3
Step2A Prong one: Yes
Step 2A Prong two: No / Step 2B: No
The information processing apparatus according to claim 2, wherein
the weight calculator further includes
an Allan variance calculator that calculates an Allan variance of the observation value of each of the plurality of sensors as the characteristics of the sensor, and
a weight determination section that calculates and determines the weight for the sensor on a basis of the Allan variance calculated by the Allan variance calculator.
abstract idea
mental process or mathematical concept
This is more than the abstract idea, but not a practical application.

“an Allan variance calculator” and “a weight determination section” are generic computer components and techniques to calculate the weight related to each sensor’s characteristics.
Claim 4
Step2A Prong one: Yes
Step 2A Prong two: No / Step 2B: No

abstract idea
mental process or mathematical concept
not a practical application.


Claim 5
Step2A Prong one: Yes
Step 2A Prong two: No / Step 2B: No
the weight determination section calculates and determines the weight for each of the plurality of sensors on a basis of an Allan variance represented using a noise parameter based on a noise model, the noise parameter based on the noise model being a noise parameter with which a sum of differences is smallest,
each difference being a difference between the Allan variance of the observation value of the sensor and the Allan variance represented using the noise parameter based on the noise model.
abstract idea
mental process or mathematical concept
not a practical application.


Claim 6
Step2A Prong one: Yes
Step 2A Prong two: No / Step 2B: No
the weight determination section calculates a time window length and the noise parameter based on the noise model with respect to the time window length, the noise parameter based on the noise model with respect to the time window length being a noise parameter of the Allan variance represented using the noise parameter based on the noise model with respect to the time window length, the time window length and the noise parameter based on the noise model with respect to the time window length being a time window length
and a noise parameter with which the sum of the differences is smallest, each difference being a difference between the Allan variance of the observation value of 
and the Allan variance represented using the noise parameter based on the noise model, and the weight determination section calculates and determines the weight for the sensor on a basis of the Allan variance being represented using the noise parameter based on the noise model and being specified
by the calculated time window length and noise parameter.

mental process or mathematical concept
not a practical application.

Claim 7
Step2A Prong one: Yes
Step 2A Prong two: No / Step 2B: No
an input section that receives an input of a condition for the combining observation value, wherein the weight determination section calculates and
determines the weight for each of the plurality of sensors with which a weighted sum of Allan variances depending on the condition is smallest, the Allan variances depending on the condition being from among the Allan variances of the respective observation
values of the plurality of sensors.
abstract idea
mental process or mathematical concept
not a practical application.

Claim 8
Step2A Prong one: Yes
Step 2A Prong two: No / Step 2B: No
a condition for the combining observation value includes a time window length of the Allan variance of
the observation value of each of the plurality of sensors, and the weight determination section calculates the
weight for the sensor with which a weighted sum of Allan variances for the time window length is smallest, the Allan variances for the time window length being from among the Allan variances of the respective observation values of the plurality of sensors.
abstract idea
mental process or mathematical concept
This is more than the abstract idea, but not a practical application.

Claim 9
Step2A Prong 

the condition for the combining observation value includes the number of sensors to be operated from among the plurality of sensors, and on a basis of the Allan variances of the respective observation values of the plurality of sensors, the weight determination section calculates and determines the weight for each sensor to be operated, the weight for each sensor to be operated being a weight with which a weighted sum of the Allan variances for the time window length is smallest, the weighted sum being a weighted sum when the weight for the sensor not to be operated is set to zero.


Claim 10
Step2A Prong one: Yes
Step 2A Prong two: No / Step 2B: No
the weight calculator includes

a first high-frequency-component extraction section that extracts high-frequency components of the
respective observation values of the plurality of sensors,

a first low-frequency-component extraction section that extracts low-frequency components of the respective observation values of the plurality of sensors,
a high-frequency-component weight determination section that calculates and determines a weight for the high-frequency component extracted by the first high-frequency-component extraction section, and 
a low-frequency-component weight
determination section that calculates and determines a weight for the low-frequency component extracted by the first low-

the weight combiner includes

a second high-frequency-component extraction section that extracts the high-frequency components of the respective observation values of the plurality of sensors,

a second low-frequency-component extraction section that extracts the low-frequency components of the respective observation values of the plurality of sensors,

a high-frequency component combiner that combines the high-frequency components of the respective observation values of the plurality of sensors that are extracted by the second high-frequency-component extraction section, using a sum of products of the high-frequency components of the observation values of the plurality of sensors, and the weights each determined by the high-frequency-component weight determination section for a corresponding one of the plurality of sensors, and outputs a value obtained by the combining as a high-frequency-component combining value, and

a low-frequency component combiner that combines the low-frequency components of the respective observation values of the plurality of sensors that are extracted by the second low-frequency-component extraction section, using a sum of products of the low-frequency components of the observation values of the plurality of sensors, and the 

an output combiner that combines the high-frequency-component combining value and the low-frequency-component combining value, and outputs a value obtained by the combining as the combining observation value.

mental process or mathematical concept
not a practical application.
The extracting is insignificant pre-solution for gathering routine data (i.e., sensor values).
The outputting is insignificant post solution activity that is generically recited.  

Step2A Prong one: Yes
Step 2A Prong two: No / Step 2B: No
wherein
the weight calculator includes
a first band-component extraction section that extracts components of a plurality of bands of each of the observation values of the plurality of sensors, and
a band-component weight determination section that is provided for each of the components of the plurality of bands that are extracted by the first band-component extraction section, the band-component weight determination section calculating and determining weights for the plurality of sensors with respect to a corresponding one of the components of the plurality of bands, the weight combiner includes
a second band-component extraction section that extracts the components of the plurality of bands of each of the observation values of the plurality of
sensors, and
a band component combiner that is 
determination section, the band component combiner combining the components of the corresponding one of the plurality of bands using a sum of products of the components of the corresponding one of the plurality of bands and the weights for the plurality of sensors that are  determined by the band-component weight determination section provided for the corresponding one of the components of the plurality of bands, the components of the corresponding one of the plurality of bands being components of the corresponding one of the plurality of bands from the respective observation values of the plurality of sensors, the band component combiner outputting a value obtained by the combining as a band component combining value for the component of the corresponding one of the plurality of bands, and
the information processing apparatus further comprises 
a band combiner that combines the respective band component combining values for the components of the plurality of bands from the respective observation values of the plurality of sensors, and outputs a value obtained by the combining as the combining observation value.

mental process or mathematical concept
not a practical application.

“a weight calculator” is generic computer components and techniques to calculate the weight related to each sensor’s characteristics
Claim 12
Step2A Prong one: Yes
Step 2A Prong two: No / Step 2B: No
Wherein 
the weight combiner 
acquires the weight for each of the plurality of sensors from a cloud server with which the weight combiner communicates through a network, the weight being 
combines the respective observation values of the plurality of sensors using a sum of products of the observation values of the plurality of sensors and the weights each acquired from the cloud server for a corresponding one of the plurality of sensors, and
outputs a value obtained by the combining as the combining observation value.

mental process or mathematical concept
This is more than the abstract idea, but not a practical application.


“a cloud server” is a high level of generality and performs an insignificant pre-solution activity for 
The outputting is insignificant post solution activity that is generically recited.  

Step2A Prong one: Yes
Step 2A Prong two: No / Step 2B: No
wherein
the sensor is an inertial measurement unit (IMU).

not a practical application, because an inertial sensor is routine data gathering.
Claim 14
Step2A Prong one: Yes
Step 2A Prong two: No / Step 2B: No
An information processing method, comprising 
performing weight-combining processing that includes 
combining respective observation values of a plurality of sensors using a sum of products of the observation values of the plurality of sensors and weights, each weight being calculated for a corresponding one of the plurality of sensors on a basis of the observation value of the corresponding one of the plurality of sensors and characteristics of the corresponding one of the plurality of sensors, and 
outputting a value obtained by the combining as a combining observation value.
mental process or mathematical concept
not a practical application.

Sensor is insignificant pre-solution for merely gathering routine data.
The outputting is insignificant post solution activity that is generically recited.  
Claim 15
Step 1: No
Step2A Prong one: Yes
Step 2A Prong two: No / Step 2B: No
An information processing method, comprising 
performing weight-combining 
combining respective observation values of a plurality of sensors using a sum of products of the observation values of the plurality of sensors and weights, each weight being calculated for a corresponding one of the plurality of sensors on a basis of the observation value of the corresponding one of the plurality of sensors and characteristics of the corresponding one of the plurality of sensors, and 
outputting a value obtained by the combining as a combining observation value.

mental process or mathematical 







10.	Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-15 are directed to an abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below and presented in the above table.
	Step 2A: Prong One
Regarding Claim 1, the limitations recited in Claim 1, as drafted, are processes that, under its broadest reasonable interpretation, cover performance of the limitation in the mathematical calculations and/or the mind, as presented in the above table. Nothing in the claim elements precludes the step from practically being performed in the mind and/or the mathematical calculations. For example, “a sum of products of the observation values of the plurality of sensors and weights” and “each weight being calculated for a corresponding one of the plurality of sensors” in the context of this claim 
Further, the plurality of “sensors” are recited at a high level of generality and performs an insignificant pre-solution activity for merely gathering routine data. Mere nominal recitation of a generic “sensors” does not take the claim out of the mathematical concepts and the mental process grouping.  Accordingly, the claim recites an abstract idea.
Step 2A: Prong Two
 perform “combines respective observation values of a plurality of sensors”, “using a sum of products of the observation values of the plurality of sensors and weights” and “outputs a value obtained by the combining as a combining observation value”.  The weight combiner (i.e., 152 in Figs. 4 and 5) in those processes are recited at a high-level of generality (i.e., as generic computer components and techniques) performing a generic computer function of combining the respective observation values and outputting the combining observation value based on the calculated data (i.e., a sum of products of the observation values and the calculated weights) such that it amounts no more than mere instructions to apply the exception using a generic computer component. For example, the limitations of the weight combiner in the context of this claim is insignificant post-solution activity for data gathering, such as outputting the combining observation value.  
There is no showing of integration into a practical application such as an improvement to the functioning of a computer, or to any other technology or technical field, or use of a particular machine.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application, using the weight combiner (152 in Figs. 4 and 5) of the information processing apparatus (a multi-sensor 101 and 

Regarding Claims 2-13, the limitations are further directed to an abstract idea, as described in claim 1. For the reasons described above with respect to Claim 1, the judicial exceptions are not meaningfully integrated into a practical application, or amount to significantly more than the abstract idea.

	Regarding Claim 14, it is a method type claim having similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale as of claim 1 above. 

Regarding Claim 15, it has similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale as of claim 1 above. 

11. 	Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a computer program per se (often referred to as "software per se") is not directed to any of the statutory 

Claim Rejections - 35 USC § 102
12. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 


14.	Claims 1, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GOTO TAKAHIRO et al. (JP 2011-108111 A1 hereinafter referred to as “GOTO”) (cited in IDS on 01/07/2021). 
Regarding Claim 1, GOTO discloses an information processing apparatus (Fig. 1, controller 1), comprising a weight combiner that 
combines respective observation values of a plurality of sensors (Para 0020, “… referring to the output values of other sensors (environmental sensor 2 and biosensor 3), the features appearing in the output values of each sensor are observed.  … and the feature that appears in the output value of each sensor. Further, the controller 1 stores a numerical example of an output value (i.e., respective observation value) reflecting this feature”) using a sum of products (Para 0022, Mathematical formula 1) of the observation values of the plurality of sensors and weights (Fig. 2, Step S3; Para 0007, “… the integrated value obtained by multiplying the output value (i.e., each observation value) of each sensor by the weight is calculated …”; Para 0021, “… it multiplies by the weights W1-Wm to the output values X1-Xm of each sensor, respectively, and calculates the integrated value U as the total by the following formulas”; Para 0022, Mathematical formula 1 of the machine translation literature of GOTO), 
each weight being (Para 0021, “weights W1-Wm”) calculated for a corresponding one of the plurality of sensors on a basis of the observation value of the corresponding one of the plurality of sensors (Para 0007, “the weighting of the output value of the sensor whose characteristic should appear in the output value in relation to the variation”; Para 0021, “a weighting process …”) and characteristics of the corresponding one of the plurality of sensors (Para 0020, “the output values of the other sensors (the environment sensor 2 and the biological sensor 3) are referred to, and the characteristics appearing in the output values of the respective sensors are observed”), and 
outputs a value obtained by the combining as a combining observation value (Para 0021, “… it multiplies by the weights W1-Wm to the output values X1-Xm of each sensor, respectively, and calculates the integrated value U (i.e., a combining observation value) as the total by the following formulas”; Para 0022, Mathematical formula 1).



Regarding Claim 15, it has similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale as of claim 1 above.  The additional limitation or element of a computer (Fig. 1, a controller 1; “a information processing apparatus such as a programmable controller or a personal computer can be used as the controller 1”) are taught by GOTO (see at least Para 0016 in the machine translation literature). 


Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	Claims 2, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over GOTO in view of ARORA et al. (US PGPUB US 2017/0127242 A1, hereinafter referred to as “ARORA”).

Regarding Claim 2, GOTO teaches (Para 0020, “… the characteristics appearing in the output values of the respective sensors are observed”; Para 0021, “a weighting process (i.e., a process of calculating a weight) may be applied to the controller 1 to perform a process of estimating a cause from the output value of each sensor and estimating a cause from the stored feature. In this case, a large weight is set for a sensor having a characteristic output value for a certain cause, and a small weight is set for a sensor having a large weight”. That is, the weight process is performed to determine whether a weight is set as small or large depending on a characteristic output value of a sensor), 
wherein the weight combiner combines the respective observation values of the plurality of sensors using a sum of products of the observation values of the plurality of sensors and the weights (Para 0007, 0020-0022).
GOTO implicitly teaches weighting process (i.e., weighting calculation) performed by a controller 1, but does not explicitly disclose a weight calculator. However, ARORA explicitly teaches a weight calculator that calculates the weight and the weights each calculated by the weight calculator for a corresponding one of the plurality of sensors (Para 0034, “the weight calculator computes the second set of weights using number of particles generated with respect to the inertial measurement obtained from the inertial sensor”). 
GOTO and ARORA are both considered to be analogous to the claimed invention because it is in the same field of a control method of the weighting of the output value of a sensor, and a system for fusing sensor data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to substitute the controller of GOTO with the weight calculator of 

Regarding claim 12, GOTO in view of ARORA does not explicitly disclose . However, the examiner takes OFFICIAL NOTICE that a mere communication process by using a cloud server via a network (i.e., acquiring the weight being calculated in the cloud server through a network) was old and well known in the art at the effective filing date, as the calculation process of the weights of sensor are performed by the weight combiner disclosed in claim 1, which is taught by GOTO presented in the rationale set forth above as of claim 1. 

Regarding claim 13, GOTO does not explicitly disclose the sensor is an inertial measurement unit (IMU). However, ARORA teaches the sensor is an inertial measurement unit (IMU) (Para 0006, “computing one or more weights using number of particles generated with respect to an inertial measurement obtained from an inertial sensor to obtain a second set of weights …”). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified GOTO to incorporate the teachings of ARORA, thusly provide computing weights by using an inertial measurement obtained from an inertial sensor, taught by ARORA at least at Para 0006.  

17.	Claims 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over GOTO in view of ARORA, and further in view of Ruizenaar (US PGPUB US 2014/0005975 A1, hereinafter referred to as “Ruizenaar”).

Regarding Claim 3, GOTO teaches a weight determination section (Fig. 1, controller 1) that calculates and determines the weight for the sensor  (Para 0021, “weights W1-Wm”; Para 0007, “the weighting of the output value of the sensor whose characteristic should appear in the output value in relation to the variation”; Para 0021, “a weighting process …”; Para 0020, “the output values of the other sensors (the environment sensor 2 and the biological sensor 3) are referred to, and the characteristics appearing in the output values of the respective sensors are observed”))
GOTO in view of ARORA does not explicitly disclose an Allan variance calculator that calculates an Allan variance of the observation value of each of the plurality of sensors as the characteristics of the sensor, and . However, Ruizenaar teaches an Allan variance calculator that calculates an Allan variance of the observation value of each of the plurality of sensors as the characteristics of the sensor … on a basis of the Allan variance calculated by the Allan variance calculator (Para 0006, “The Allan Variance (AVAR) is a well-known method for analyzing a time sequence to determine the intrinsic noise in a system as a function of the averaging time. Stockwell, "Bias_Stability_Measurement: Allan Variance" http://www.xbow.com/pdf/Bias_Stability_Measurement.pdf, applies this method to inertial sensors and points out that the Allan Variance is mainly determined by two factors”).  
Ruizenaar is considered to be analogous to the claimed invention because it is in the same field of Allan Variance (AVAR) method applied to sensors for determining noise statistics.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified GOTO in view of ARORA to incorporate the teachings of Ruizenaar to thereby provide calculating Allan variance used for the characteristics of sensors, taught by Ruizenaar at least at Para 0006. 

Regarding Claim 4, GOTO in view of ARORA does not explicitly disclose the weight determination section calculates and determines the weight for each of the plurality of sensors with which a weighted sum of the Allan variances of the respective observation values of the plurality of sensors is smallest. However,  the weight determination section calculates and determines the weight for each of the plurality of sensors with which a weighted sum of the Allan variances of the respective observation values of the plurality of sensors is smallest (Para 0096, “… the sum calculated by the compensation unit is independent of the measured quantity and is only a function of the noise n1, n2, n3”; Claim 12, “said sense signals each including … and a second, noise part, said sensors having an Allan variance curve the steps of weighting the sense signals (y1, y2) dependent on the relative rotation to provide mutually weighted sense signals (y1r, y2), the signal weighting unit having at least one multiplication unit for multiplying one of the sense signals with a weighting factor, providing a difference signal (r) indicative for a difference between the mutually weighted sense signals (y1r, y2), estimating a correlated low frequency noise component from the difference signal (r) and from information about the relative rotation (.alpha.) between the sensors and for generating an estimated noise signal (n) indicative for the estimated value of said noise component, said low frequency noise estimation having an associated effective integration time that is at least two times a sample time with which the sense signals are obtained, which effective integration time is less than the smallest particular integration time of the sensors comprised in the measuring device …, providing an output signal (x1) indicative for a sensed value (y1) of the vectorial physical quantity corrected for the noise (n) as estimated by said low frequency noise estimation”).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified GOTO in view of ARORA to incorporate the teachings of Ruizenaar’ Allan variance technique (i.e., noise statistics 

Regarding Claim 5, GOTO in view of ARORA does not explicitly disclose the weight determination section calculates and determines the weight for each of the plurality of sensors on a basis of an Allan variance represented using a noise parameter based on a noise model, the noise parameter based on the noise model being a noise parameter with which a sum of differences is smallest,
each difference being a difference between the Allan variance of the observation value of the sensor and the Allan variance represented using the noise parameter based on the noise model. 
However, Ruizenaar teaches the weight determination section calculates and determines the weight for each of the plurality of sensors on a basis of an Allan variance represented using a noise parameter (Para 0106, “parameters of the Kalman filter”) based on a noise model (Para 0105, a Kalman-filter), the noise parameter based on the noise model being a noise parameter with which a sum of differences is smallest (Para 0086, “It is conceivable that different sensors are used. In that case the effective integration time of the low frequency noise estimator LF is less than the smallest particular integration time of each of the sensors S1, S2 comprised in the measuring device and for each of said sensors it holds that the Allan variance for the effective integration time …”; Para 0092; Para 0105-0106; Claim 12),
each difference being a difference between the Allan variance of the observation value of the sensor and the Allan variance represented using the noise parameter based on the noise model (Para 0096, “… the sum calculated by the compensation unit is independent of the measured quantity and is only a function of the noise n1, n2, n3”;  Claim 12, “said sense signals each including … and a second, noise part, said sensors having an Allan variance curve the steps of weighting the sense signals (y1, y2) dependent on the relative rotation to provide mutually weighted sense signals (y1r, y2), the signal weighting unit having at least one multiplication unit for multiplying one of the sense signals with a weighting factor, providing a difference signal (r) indicative for a difference between the mutually weighted sense signals (y1r, y2), estimating a correlated low frequency noise component from the difference signal (r) and from information about the relative rotation (.alpha.) between the sensors and for generating an estimated noise signal (n) indicative for the estimated value of said noise component, said low frequency noise estimation having an associated effective integration time that is at least two times a sample time with which the sense signals are obtained, which effective integration time is less than the smallest particular integration time of the sensors comprised in the measuring device …, providing an output signal (x1) indicative for a sensed value (y1) of the vectorial physical quantity corrected for the noise (n) as estimated by said low frequency noise estimation”).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified GOTO in view of ARORA to incorporate the teachings of Ruizenaar to thereby provide calculating and determining the weight for each sensor based on Allan variances and a noise parameter of a noise model, because Ruizennar teaches the Allan variance technique and such 

Regarding Claim 6, GOTO in view of ARORA does not explicitly disclose the weight determination section calculates a time window length and the noise parameter based on the noise model with respect to the time window length, the noise parameter based on the noise model with respect to the time window length being a noise parameter of the Allan variance represented using the noise parameter based on the noise model with respect to the time window length, the time window length and the noise parameter based on the noise model with respect to the time window length being a time window length and a noise parameter with which the sum of the differences is smallest, each difference being a difference between the Allan variance of the observation value of each of the plurality of sensors  and the Allan variance represented using the noise parameter based on the noise model, and the weight determination section calculates and determines the weight for the sensor on a basis of the Allan variance being represented using the noise parameter based on the noise model and being specified by the calculated time window length and noise parameter. 
However, Ruizenaar teaches the weight determination section calculates a time window length (Fig. 7, integration time t) and the noise parameter based on the noise model with respect to the time window length, the noise parameter based on the noise model with respect to the time window length being a noise parameter of the Allan variance represented using the noise parameter based on the noise model with respect to the time window length, the time window length and the noise parameter based on the noise model with respect to the time window length being a time window length and a noise parameter with which the sum of the differences is smallest (Emphasis added) (Fig. 7; Abstract, “The sensors have an Allan variance curve with a minimum value for a particular integration time Tmin, said Allan variance curve having a first tangent line to a portion of the curve for which the integration time approaches 0, and having a second, horizontal, tangent line of constant standard deviation corresponding to said Allan minimum value …”; Para 0086, “It is conceivable that different sensors are used. In that case the effective integration time of the low frequency noise estimator LF is less than the smallest particular integration time of each of the sensors S1, S2 comprised in the measuring device and for each of said sensors it holds that the Allan variance for the effective integration time …”; Para 0106; That is, on the integration time approaching in an Allan variance curve of, for example, Fig. 7, each integration time is determined in an Allan variance curve), 
each difference being a difference between the Allan variance of the observation value of each of the plurality of sensors  and the Allan variance represented using the noise parameter based on the noise model, and the weight determination section calculates and determines the weight for the sensor on a basis of the Allan variance being represented using the noise parameter based on the noise model and being specified by the calculated time window length and noise parameter (Emphasis added) (Para 0086; Para 0092; Para 0105-0106; Para 0096, “… the sum calculated by the compensation unit is independent of the measured noise n1, n2, n3”;  Claim 12, “said sense signals each including … and a second, noise part, said sensors having an Allan variance curve the steps of weighting the sense signals (y1, y2) dependent on the relative rotation to provide mutually weighted sense signals (y1r, y2), the signal weighting unit having at least one multiplication unit for multiplying one of the sense signals with a weighting factor, providing a difference signal (r) indicative for a difference between the mutually weighted sense signals (y1r, y2), estimating a correlated low frequency noise component from the difference signal (r) and from information about the relative rotation (.alpha.) between the sensors and for generating an estimated noise signal (n) indicative for the estimated value of said noise component, said low frequency noise estimation having an associated effective integration time that is at least two times a sample time with which the sense signals are obtained, which effective integration time is less than the smallest particular integration time of the sensors comprised in the measuring device …, providing an output signal (x1) indicative for a sensed value (y1) of the vectorial physical quantity corrected for the noise (n) as estimated by said low frequency noise estimation”).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified GOTO in view of ARORA to incorporate the teachings of Ruizenaar to thereby provide calculating a time window length (i.e., a integration time) used for determining the weight for each sensor based on Allan variances and a noise parameter of a noise model, because Ruizennar teaches noise statistics method using the Allan variance technique and , taught by Ruizenaar at least at Abstract, Para 0086, 0092, 0096, 0105-0106 and claim 12. 

Regarding Claim 7, it is dependent on claim 3 and has similar limitations as of claims 3 and 4. Therefore, it is rejected under the same rationale as of claims 3 and 4 above. The additional limitations of an input section (Fig. 1, a controller 1, where the controller 1 receives observation value (i.e., output values) from sensors 2 and 3) and a condition (cause of an accident and each sensor) for the combining observation value (i.e., an input section that receives an input of a condition for the combining observation value, … depending on the condition is smallest, the Allan variances depending on the condition being from among the Allan variances of the respective observation values of the plurality of sensors) (Para 0005, “When the output value of one of the sensors which memorize relevance with the characteristics which appear preliminarily in the output value of the cause of an accident and each  sensor …”; Para 0006, “a cause is estimated by referring to an output value of another sensor using as a trigger the fact that an abnormal change has been captured by a sensor …”) are taught by GOTO.

Regarding Claim 8, it is dependent on claim 3 and has similar limitations as of claim 6 and 7. Therefore, it is rejected under the same rationale as of claims 3 and 4 above. The additional limitations of a condition including a time window length (i.e., a condition for the combining observation value includes a time window length of the Allan variance of … a weighted sum of Allan variances for the time window length is smallest, the Allan variances for the time window length …) are taught by 

Regarding Claim 9, it is dependent on claim 8 and has similar limitations as of claims 4 and 8. Therefore, it is rejected under the same rationale as of claim 4 and 8 above. The additional limitations of the weighted sum being a weighted sum when the weight for the sensor not to be operated is set to zero (Para 0096, “The first sensor generates a signal, y1=x.sub.1+n1, The second sensor generates a signal y2=x.sub.2+n2 … The weighted set of signals y1r, y2r, y3 is summed in the signal compensation unit SC … the sum calculated by the compensation unit is independent of the measured quantity and is only a function of the noise n1, n2, n3”) are taught by Ruizenaar at least at Para 0096.  The examiner takes OFFICIAL NOTICE that the weighted sum being a weighted sum when the weight for the sensor not to be operated is set to zero was old and well known in the art at the effective filing date, because when a sensor is not activated nor operated, the weight for the sensor does not need to be considered and the weight of the sensor not to be operated is set to zero value. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified GOTO in view of ARORA to incorporate the teachings of Ruizenaar (see at least at Para 0096) to thereby provide summing weights of sensors while the weight for an inactivated sensor is set to zero value. 

Allowable Subject Matter

The following is an examiner's statement for the reasons for allowance:
Regarding claim 10, the prior art does not teach or suggest, in combination with the rest of the limitations of Claim 10,
" ... the weight calculator includes a first high-frequency-component extraction section that extracts high-frequency components of the respective observation values of the plurality of sensors,  
a first low-frequency-component extraction section that extracts low-frequency components of the respective observation values of the plurality of sensors,
a high-frequency-component weight determination section that calculates and determines a weight for the high-frequency component extracted by the first high-frequency-component extraction section, and
a low-frequency-component weight determination section that calculates and determines a weight for the low-frequency component extracted by the first low-frequency-component extraction section,
the weight combiner includes
a second high-frequency-component extraction section that extracts the high-frequency components of the respective observation values of the plurality of sensors,
a second low-frequency-component extraction section that extracts the low-frequency components of the respective observation values of the plurality of sensors,
a high-frequency component combiner that combines the high-frequency components of the respective observation values of the plurality of sensors that are 
a low-frequency component combiner that combines the low-frequency components of the respective observation values of the plurality of sensors that are extracted by the second low-frequency-component extraction section, using a sum of products of the low-frequency components of the observation values of the plurality of sensors, and the weights each determined by the low-frequency-component weight determination section for a corresponding one of the plurality of sensors, and outputs a value obtained by the combining as a low-frequency-component combining value, and
the information processing apparatus further comprises 
an output combiner that combines the high-frequency-component combining value and the low-frequency-component combining value, and outputs a value obtained by the combining as the combining observation value".

Regarding claim 11, the prior art does not teach or suggest, in combination with the rest of the limitations of Claim 11, 
“the weight calculator includes 
a first band-component extraction section that extracts components of a plurality of bands of each of the observation values of the plurality of
sensors, and

the weight combiner includes
a second band-component extraction section that extracts the components of the plurality of bands of each of the observation values of the plurality of sensors, and
a band component combiner that is provided for each of the components of the plurality of bands that are extracted by the second band-component weight determination section, the band component combiner combining the components of the corresponding one of the plurality of bands using a sum of products of the components of the corresponding one of the plurality of bands and the weights for the plurality of sensors that are determined by the band-component weight determination section provided for the corresponding one of the components of the plurality of bands, the components of the corresponding one of the plurality of bands being components of the corresponding one of the plurality of bands from the respective observation values of the plurality of sensors, the band component combiner outputting a value obtained by the combining as a band component combining value for the component of the corresponding one of the plurality of bands, and
the information processing apparatus further comprises 
a band combiner that combines the respective band component combining values for the components of the plurality of bands from the respective observation 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BYUNG RO LEE whose telephone number is (571)272-3707.  The examiner can normally be reached on Monday-Friday 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-2555.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/BYUNG RO LEE/Examiner, Art Unit 2866      
/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858